FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT, dated as of the 20th day of June 2014, to the Distribution Agreement dated as of September 20, 2012 (the “Agreement”) is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor.”) WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; and WHEREAS, the parties to the Agreement desire to amend the listed series of the Trust to add the Shenkman Floating Rate High Income Fund. NOW THEREFORE, pursuant to Section 11 of the Agreement, the parties hereby amend the Agreement as follows: Exhibit A is hereby superseded and replaced with Amended Exhibit A attached hereto The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. ADVISORS SERIES TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Douglas G. Hess By: /s/ James R. Schoenike Name: Douglas G. Hess Name: James R. Schoenike Title:President Title: President Shenkman Amended Exhibit A to the Distribution Agreement Fund Names Separate Series of Advisors Series Trust Name of Series Date Added Shenkman Short Duration High Income Fund On or after September 20, 2012 Shenkman Floating Rate High Income Fund On or after June 20, 2014 Shenkman
